10/17/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0129


                                 No. DA 21-0129


 IN THE MATTER OF:

T.R.S.,

            Respondent and Appellant.

                                     ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 23, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 17 2022